FILED
                            NOT FOR PUBLICATION                             MAY 03 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROGER ISIDRO-MEJIA,                              No. 10-70307

              Petitioner,                        Agency No. A094-895-134

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 20, 2011 **


Before: RYMER, THOMAS, and PAEZ, Circuit Judges.

       Roger Isidro-Mejia, a native and citizen of Guatemala, petitions for review

of the decision of the Board of Immigration Appeals, denying his application for

withholding of removal.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Isidro-Mejia contends that the BIA erred in finding no past or future

persecution. Substantial evidence supports the BIA’s conclusion that the threats

Isidro-Mejia received from gang members did not rise to the level of persecution.

See Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003). In addition, the BIA

did not err in concluding that even if the threats constituted persecution, petitioner

did not show that he was persecuted on account of a protected ground, such as

membership in a social group. See Ramos- Barrios v. Holder, 581 F.3d 849, 855-

56 (9th Cir. 2009) (young Guatemalan men who resisted recruitment into gang did

not constitute particular social group and refusal to join gang did not amount to

“political opinion”). Finally, contrary to Isidro-Mejia’s contention, the BIA’s

opinion stated with sufficient particularity and clarity its reasons for dismissing his

appeal. See Castillo v. INS, 951 F. 2d 1117, 1121 (9th Cir. 1991). Because Isidro-

Mejia failed to demonstrate that he was persecuted on account of a protected

ground, we deny the petition seeking withholding of removal relief. See Ramos-

Barrios, 581 F.3d at 856.

      PETITION FOR REVIEW DENIED.




                                           2                                     10-70307